Citation Nr: 1517107	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  12-15 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1991 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In October 2014 the Board remanded the case for further development.  The Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in October 2014, continuing the denial of service connection for left knee disability.


FINDING OF FACT

A current left knee disability is not attributable to the Veteran's period of military service.


CONCLUSION OF LAW

The Veteran does not have a left knee disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, VA's duty to notify was satisfied through a notice letter dated in December 2010, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, service treatment records (STRs), post-service treatment records, and the Veteran's lay statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was also provided a VA examination in January 2011.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds the examination is adequate for the purpose of evaluating the claim as the examiner examined the Veteran, reviewed the Veteran's pertinent medical history, considered the Veteran's self-reported history, and provided medical opinion evidence.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board notes the Veteran's representative's assertion that "[t]here is no VAE of record to determine the relationship between the Veteran's currently diagnosed left knee condition and the injury to the left knee while on active duty."  Additionally, the Veteran's representative asserts that the VA examination conducted in January 2011 is not included in the Veteran's electronic file to include Virtual VA and the Veterans Benefits Management System (VBMS).  See March 2014 Appellant's Post-Remand Brief at 2-3 located on VBMS.  However, a review of the Veteran's electronic file shows that the January 2011 VA examination is of record.  Additionally, the examination report reveals no inadequacies.  Rather, as discussed below, the examiner discussed the Veteran's medical history, fully addressed the Veteran's symptoms and objective data, and provided opinions that appear to be consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner specifically addressed the question of whether the Veteran's "current chronic left knee condition . . . is related to, or the result of, injuries that began in service . . . ."  The Board therefore concludes that the examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that during active military service he developed pain in his left knee during training for Special Operations and the pain has continued since that time.  See January 2011 VA Examination; November 2014 Statement.

A January 17, 1992 STR shows that the Veteran had left muscular lateral knee pain.  The clinician notes reflect pain upon flexion, no swelling, crepitus, or redness.

A January 23, 1992 STR documents a follow-up for the left knee complaint.  The Veteran reported pain ambulating and while running.  He also reported that he was unable to walk up stairs.  The clinician diagnosed tendonitis of the left knee.  A January 27, 1992 STR shows that the Veteran wore a knee brace for four days and that he reported stiffness of the left knee but no pain.  By January 30, the Veteran reported that his left leg had improved, but he experienced slight pain with activities such as swimming and walking.

An October 2010 VA treatment record shows the Veteran presented with left knee pain.  He reported that he had not received treatment since service discharge, 14 years prior.  The Veteran reported pain with walking down stairs and squatting.  Examination revealed "good" range of motion except for deep flexion, which caused pain.  There was no effusion or erythema, or evidence of arthritis.  The examiner's impression was patello-femoral syndrome.

Another October 2010 VA treatment record shows the Veteran was diagnosed with developmental bipartite patella of the superior lateral aspect of the patella.

A March 2011 VA treatment record shows the Veteran presented with left knee pain.  He reported the pain was worse while sitting and driving, and also that he experienced some pain with walking.  He also reported that while descending a hill or stairs he felt as if his left knee would give out. 

A December 2014 private treatment record shows x-rays of the left knee revealed no soft tissue swelling, good bone density, and probable lateral tibal plateau.  The clinician's impression was mild degenerative changes with bipartite patella.  Examination revealed a mild antalgic gait, no effusion, and no edema.  The Veteran's muscle strength was noted as 5/5 (normal).  There was mild medial joint line tenderness and pain with patella compression.  There was no objective evidence of instability of the left knee.  See Colorado Family Orthopaedics located on VBMS.

A January 2015 private treatment record reflects the Veteran presented with left knee pain.  He reported symptoms of swelling, stiffness, and difficulty with descending stairs, bending, and kneeling.  Id.

At a January 2011 VA examination of the joints, the examiner reviewed the claims folder, and diagnosed chronic left knee strain, involving the vastus medialis oblique.  As indicated above, the Veteran reported he injured his left knee during military service.  The Veteran reported that during active service he was placed on light duty for a short time and was treated with a soft knee brace that he still wears intermittently.  He reported that symptoms improved while in service.  Thereafter, in 1996, after service discharge, pain of the left knee progressively worsened.  The Veteran reported that his pain was activity-dependent.  He experienced pain with prolonged standing and walking, kneeling, and squatting.  He also reported stiffness and swelling.  The Veteran denied locking of the left knee, buckling or instability.  He reported flare-ups 1-2 times a week, which affected his gait, causing him to limp.  The Veteran reported that flare-ups typically lasted for 1 day.  The examiner's report reflects a normal gait without limp.  The Veteran wore a brace around the left knee and walked around the examination room without apparent difficulty.  Upon examination, the Veteran performed repetitive partial squats, limited by left knee pain.  There was no objective pain observed during range of motion.  Extension was noted as full (0 degrees) and flexion from 0 to 140 degrees, with objective pain at 130 degrees.  The examiner noted there was no change in active or passive range of motion during repeat testing, and no additional loss of range of motion, weakness, impaired endurance, incoordination, or instability.  There was no swelling, anterior, posterior, medial, or lateral instability.  There was tenderness to palpation along the distal vasus medialis oblique muscle, at its tendinous insertion, and the medial knee.  The examiner opined "the veteran's current chronic left knee condition is less likely as not (less than 50/50 probability) related to or the result of injuries that began in the service" finding that the Veteran was diagnosed with "lateral knee pain with diagnosis of iliotibial band, or ITB, syndrome/tendonitis" during active service.  The examiner based her opinion on the diagnosis "not [being] consistent with the veteran's current knee condition, chronic vastus medialis oblique strain, which cause[d] medial knee pain," explaining that they are "two different muscles/tendons at different anatomic locations about the knee" and therefore finding that "the conditions are not likely related."

The Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain and swelling; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis.  The Veteran asserts that there is a relationship between his current left knee disability and injury incurred in-service.  His statements with respect to his left knee condition, antalgic gait, and pain, are considered to be competent evidence within his personal experience.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the objective clinical findings by the January 2011 VA examiner, who was aware of his symptoms, more probative than the Veteran's statements.  The examiner is a medical professional, and she was able to review the overall record, including the Veteran's history and opinions.  The competent evidence of record supports the conclusion that a current left knee disability, which is distinctly different from what the Veteran experienced in service, is not attributable to active military service.  The examiner's opinion is un-contradicted by other evidence of record, and is in fact consistent with the STRs and the long post-service period where no complaint was made.  Consequently, there is no basis to award service connection as the preponderance of the evidence is against the claim.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for left knee disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


